DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
 
2. 	Claims 1 – 14 and 16 – 17 are pending in the application. Claims 9, 10 and 17 are withdrawn due to a previous restriction requirement.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1 – 8, 11 –14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the 
Claims 2 – 8, 11 – 14 and 16 are rejected as being dependent on a rejected base claim.

Claim Analysis
5.	Summary of Claim 1:
A fragrance mixture consisting of

(a) at least one compound of general formula (I)

    PNG
    media_image1.png
    167
    195
    media_image1.png
    Greyscale



in which R1 stands for methyl, ethyl, methoxy or ethoxy;

(b) at least one compound of general formula (II)


    PNG
    media_image2.png
    174
    212
    media_image2.png
    Greyscale



in which R2 stands for methyl, ethyl, methoxy or ethoxy; 

(c) at least one additional fragrance, different from compounds (1) and (II) which is selected from the group consisting of melonal, triplal, ligustral, adoxal, anisaldehyde, cymal, ethylvanillin, florhydral, floralozon, helional, heliotropin, hydroxycitronellal, koavon, laurinaldehyde, canthoxal, lyral, lilial, adoxal, anisaldehyde, cumal, methyl-nonyl- acetaldehyde, citronellal, citronellyloxy-acetaldehyde, cyclamenaldehyde, bourgeonal, p-tert.-bucinal, phenylacetaldehyde, undecylenaldehyde, vanillin; 2,6,10-trimethyl-9-undecenal, 3-dodecen-I-al, a-n- Amylzimtaldehyde, 4-methoxy-benz-aldehyde, benzaldehyde, 3-(4-tert- butylphenyl)-propanal,2-methyl-3-(para-methoxy-phe-nylpropanal), 2- methyl-4-(2,6,6-trimethyl-2(1)-cyclohexen-1-yl)butanal,3-phenyl-2-pro- penal, cis-/trans-3,7-dimethyl-2,6-octadien-I-al, 3,7-dimethyl-6-octen-I- 2al,[(3,7-dimethyl-6-octenyl)-xyl-cetaldehyde, 4-isopropylbenzyaldehyde, 1,2,3,4,5,6,7,8-octahydro-8,8-dimethyl-2-naphthaldehyde, 2,4-dimethyl- 3-cyclohexen- 1-carboxyaldehyde, 2-methyl-3-(isopropyl- phenyl)propanal, decyl aldehyde, 2,6-dimethyl-5-heptenal; 4- (tricyclo[5.2.1.0 (2,6)1-decylidene-8)-butanal; octahydro-4,7-methano- IH-indenecarboxaldehyde; 3-ethoxy-4-hydroxybenzaldehyde, para-ethyl- alpha,alpha-dimethylhydrozimtaldehyde, a-methyl-3,4- (methylenedioxy)-hydrocinnamaldehyde, 3,4- methylenedioxybenzaldehyde, a-n-hexyl-cinnamaldehyde, m-cymene-7- carboxaldehyde, a-methylphenylacetaldehyde, 7-hydroxy-3,7-dimethyl octanal, undecenal, 2,4,6-trimethyl-3-cyclohexene-I-carboxalde-hyde,4- (3)(4-methyl-3-pentenyl)-3-cyclohexen-carboxaldehyde, 1-dodecanal, 2,4-dimethyl-cyclohexene-3 -carboxaldehyde,4-(4-hydroxy-4- methylpentyl)-3-cylohexene-I-carboxal-dehyde, 7-methoxy-3,7- dimethyloctan-1-al, 2-methyl undecanal, 2-methyl decanal, 1-nonanal, 1- octanal, 2,6,10-trimethyl-5,9-undecadienal, 2-methyl-3-(4- tertbutyl)propanal, 3-(4-ethylphenyl)-2,2-dimethylpropanal, 3-

2 (d) at least one solvent,

wherein
 i) components (a+b) and (c+d) both have an unpleasant fragrance, which is not present when components (a+b) are added to components (c+d); and 
(ii) components (a+b) are present in the mixture (a+b+c+d) in amounts of from 0.001 to 0.1 wt percent – calculated on the mixture. 

 


Claim Rejections - 35 USC § 103


7.	Claims 1 – 8, 11 – 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kolomeyer et al. (US PG Pub 2017/0035079 A1).
	Regarding claim 1, Kolomeyer et al. teach a fragrance composition comprising from 0.01 to 50 percent of a spearmint flavor enhancer (claim 20), wherein the spearmint flavor enhancer comprises carvyl acetate isomers and dihydrocarvyl acetate isomers (claim 10), wherein the cis carvyl acetate isomers have the following formula (Table 1), wherein R is Ac:

    PNG
    media_image3.png
    129
    101
    media_image3.png
    Greyscale


Thereby reading on the compound (I) of the instant claim wherein R1 is methyl, and the dihydrocarvyl acetate isomers have the following formula (Table 1), wherein R is Ac:


    PNG
    media_image4.png
    148
    128
    media_image4.png
    Greyscale


thereby reading on the compound (II) of the instant claim wherein R2 is methyl, wherein the carvyl acetate is in amount 0-98 percent by weight [0015] and the dihydrocarvyl acetate is in the amount of 0 -5 percent by weight [0016], wherein the mixture further comprises menthol (Examples 2-4) thereby reading on the (c) at least one additional fragrance, different from compounds (I) and (II) as required by the instant claim, and wherein the mixture further comprises propylene glycol (Examples 2-4) thereby reading on the (d) at least one solvent as required by the instant claim.
Kolomeyer et al. and the claims differ in that Kolomeyer et al. do not teach the exact same proportions for the components (a) + (b) as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Kolomeyer et al. (0 to 98 percent by weight for component a and 0 to 5 percent by weight for component b) overlap the instantly claimed proportions (0.001 to 0.1 wt percent for a + b) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05. 
Kolomeyer et al. are further silent regarding the components (a+b) and (c+d) having an unpleasant fragrance which is not present when components (a+b) are added to components (c+d).
The odor of the components are a physical function of that component. Kolomeyer et al. teach the same components (a+b) and (c+d) as required by the instant claim. Therefore, the physical property of odor in the components of Kolomeyer et al. are expected to be the same odor as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its 
Regarding claims 2 and 7, Kolomeyer et al. do not particularly teach the isomeric form of the dihydrocarveol acetate, however, the general teaching of dihydrocarveol acetate is interpreted to encompass the compounds (IIa) and (III) as required by the instant claim, wherein R1, R2 and R3 are methyl. 
Regarding claims 3 and 4, Kolomeyer et al. teach the fragrance mixture further comprising limonene (claim 7) thereby reading on the terpene as required by the instant claim and wherein the limonene has a molar mass of 136.24 g/mol thereby reading on the claimed range.
Regarding claim 5, Kolomeyer et al. teach propylene glycol thereby reading on the alcohol as required by the instant claim. 
Regarding claims 6 and 8, Kolomeyer et al. teach the mixture of claims 1 and 7 as set forth above and incorporated herein by reference.
Kolomeyer et al. are silent regarding the ratio of components (a) and (b) and further silent regarding the amounts of compounds (I), (IIa), (II), and (III). 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 11, Kolomeyer et al. teach a fragrance mixture (claim 20) thereby reading on the perfume composition.  
Regarding claim 12, Kolomeyer et al. teach the fragrance composition comprising from 0.01 to 50 percent by weight of the fragrance mixture (claim 20) thereby reading on the claimed range of about 0.001 to about 75 wt% as required by the instant claim.
Regarding claim 13, Kolomeyer et al. teach a cosmetic and household product (claim 18). 
Regarding claim 14, Kolomeyer et al. teach the fragrance composition is an enhancer (Abstract) thereby reading on the method of improving the olfactory aspects as required by the instant claim.
Regarding claim 16, Kolomeyer et al. teach propylene glycol (Examples 2-4).


Response to Arguments
8.	 Applicant’s arguments, see p. 1-2, filed 1/6/2021, with respect to the 103 rejections over Montefort have been fully considered and are persuasive.  The 103 rejections over Monteforte have been withdrawn. However, in light of the amendment, and upon further consideration, a new ground of rejection is set forth above over Kolomeyer et al. (US PG Pub 2017/0035079 A1). 

Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bain et al. (US Patent 2,803,647 as listed on the IDS dated 2/28/2018). Bain et al. teach carveol, dihydrocarveol and their esters, wherein the esters of dihydrocarveol are recognized constituents of such essential oils as spearmint and caraway, and carvyl acetate is recognized as possessing an intense spearmint odor (col. 1 lines 15-22).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763